Citation Nr: 1719652	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  13-06 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial compensable rating for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1993 to April 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of          a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for hearing loss effective from April 26, 2011, and assigned an initial rating of 0 percent.

In November 2015, the Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing.  A transcript of the hearing is of record.  This matter was previously remanded in February 2016 for further development, which has been completed.


FINDING OF FACT

Throughout the appeal, the Veteran's hearing loss was manifested by no worse than Level I hearing loss bilaterally, with speech discrimination scores of 96 percent on the right and 94 percent on the left.  


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify   was satisfied by letter in June 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In addition, the Board finds that the duty to assist a claimant has been satisfied.   The Veteran's service treatment records, post-service treatment records, and VA examination reports are of record, as are employment records, which include the audiology examinations conducted by the Veteran's employer.  The Veteran was also afforded a hearing before the Board and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board also notes that actions requested in the prior remand have been undertaken.  In this regard, a VA examination was provided and employment records containing audiology examinations were obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  




II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled speech discrimination test (Maryland CNC) together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz ("specified frequencies").  To evaluate the degree of disability from service-connected defective hearing, the rating schedule establishes 11 auditory hearing acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App.        345 (1992).  Audiological examinations used to measure impairment must be conducted by a state-licensed audiologist and must include both a controlled     speech discrimination test (Maryland CNC) and pure tone audiometric tests.           38 C.F.R. § 4.85(a).  

Under 38 C.F.R. § 4.86, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Further, when the puretone threshold is 30 decibels at 1000 Hertz and         70 decibels or more at 2000 Hertz, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Level.  38 C.F.R. § 4.86(b).  Each ear is considered separately.  38 C.F.R. § 4.86.  The use of Table VIA is also appropriate when an examiner certifies that use of a speech discrimination test is not appropriate.  38 C.F.R. § 4.85.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically   on what evidence is needed to substantiate each claim and what the evidence in       the claims file shows, or fails to show, with respect to each claim.  See Gonzales       v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is     an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran is seeking a higher initial rating for his service-connected bilateral hearing loss, which is rated as noncompensably disabling from April 26, 2011.

A VA audiological examination conducted during September 2011 showed pure tone thresholds of 10, 10, 40, and 45 decibels in the right ear and 5, 10, 45, and 45 decibels in the left ear at the specified frequencies, resulting in average puretone thresholds of 26 decibels in the right ear and 26 decibels in the left ear.  Speech recognition scores were 96 percent in the right ear and 94 percent in the left ear.  The examining audiologist also noted that the effect of the Veteran's bilateral hearing loss on activities of daily living was that the Veteran had difficulty communicating in social and employment situations.

Applying the results of the audiological testing to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss bilaterally.  Further, when hearing ability     is Level I in each ear, a noncompensable evaluation is warranted under Table VII. 

Another VA examination was conducted in May 2016.  Testing showed pure tone thresholds of 15, 15, 35, and 40 decibels in the Veteran's right ear and 15, 10, 45, and 45 decibels in the left ear at the specified frequencies, resulting in average puretone thresholds of 26 decibels in the right ear and 29 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right   ear and 94 percent in the left ear.    

Applying the results of the audiological testing to Table VI yields a finding of  Level I hearing loss bilaterally.  When hearing ability is Level I in each ear, a noncompensable evaluation is warranted under Table VII. 

The Board acknowledges that the record also includes private audiological testing from the Veteran's employer from 2012, 2013, 2014, 2015, and 2016. However, those reports do not include the Maryland CNC controlled speech discrimination test, or any speech discrimination testing at all for that matter.  As such, the results of those tests cannot be used for rating purposes.  See 38 C.F.R. § 4.85.  Regardless, the puretone threshold findings on those private testing reports are consistent with      those shown on contemporaneous VA examinations.  Moreover, the results of    private testing do not reflect puretone thresholds that fall within the requirements       of 38 C.F.R. § 4.86 such that an evaluation without speech discrimination results
can be assigned.

Although the Board sympathizes with the Veteran's complaints regarding the functional impact of his hearing loss on his daily life, including difficulty communicating in social and employment situations, the assignment of disability ratings for hearing impairment is derived from a mechanical formula based on levels of puretone threshold average and speech discrimination.  Thus, the medical evidence of record is more probative than lay contentions as to the extent of the Veteran's hearing loss.  The Board finds the VA examinations, in particular, highly probative, and notes that they were conducted in accordance with 38 C.F.R. § 4.85(a).  Moreover, the September 2011 VA examiner addressed the effects of       the Veteran's hearing loss on his daily activities and occupational functioning.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

In sum, the most probative evidence of record reflects findings consistent with a noncompensable rating for bilateral hearing loss throughout the entire period on appeal.  Accordingly, entitlement to a compensable rating for bilateral hearing loss is not warranted.  

In reaching the above conclusion, the Board has considered the applicability of    the benefit of the doubt doctrine.  However, as the preponderance of the evidence   is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. at 55-56 (1990).


ORDER

Entitlement to an initial compensable disability rating for bilateral hearing loss is denied.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


